            Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 1 of 19



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


MANAGEMENT HEALTH SYSTEMS, LLC,
d/b/a MEDPRO,
 1580 Sawgrass Corporate Parkway,
 Suite 200
 Sunrise, FL 33323;

                Plaintiff,

       v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,
 245 Murray Lane, SW
 Washington, DC 20528;

CHAD WOLF, in his official capacity as the
Acting Secretary of Homeland Security,
                                                       Case No. ________
 245 Murray Lane, SW
 Washington, DC 20528;

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,
 20 Massachusetts Avenue, NW
 Washington, DC 20529;

and

KENNETH T. CUCCINELLI, in his official
capacity as the Senior Official Performing the
Duties of the Director,
 20 Massachusetts Avenue, NW
 Washington, DC 20529;

                Defendants.


             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 2 of 19



                                PRELIMINARY STATEMENT

       1.      Our healthcare industry cannot serve its constituency—patients—without an

adequate supply of highly skilled and qualified healthcare professionals. This is no more true than

in times of health crisis, as we are experiencing now due to the threat of the coronavirus. See

Interim US Guidance for Risk Assessment and Public Health Management of Persons with

Potential 2019 Novel Coronavirus (2019-nCoV) Exposure in Travel-associated or Community

Settings, Ctrs. for Disease Control & Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/php/risk-assessment.html (last updated Feb. 5, 2020) (warning that “[i]nfections with 2019-

nCoV . . . are being reported in a growing number of international locations, including the United

States”). And competition for such professionals (like competition for professionals in most

specialty occupations) is steep. In recognition of that reality, Congress created the H-1B visa,

which allows U.S. employers to temporarily employ foreign workers in specialty occupations. See

8 U.S.C. § 1101(a)(15)(H)(i)(b). Under the Immigration and Nationality Act (INA, or the Act),

“upon petition of the importing employer,” the Secretary of Homeland Security “shall” determine

whether to grant a petition for an H-1B visa. 8 U.S.C. § 1184(c)(1). And Congress recognized

that it was not just important that U.S. employers be able to obtain temporary visas for specialty

foreign workers—it recognized that employers should be able to obtain such visas quickly. As

part of the American Competitiveness in the Twenty-first Century Act of 2000, Congress thus

codified its view that petitions for H-1B visas “should be processed not later than 30 days after the

filing of the petition.” Pub. L. No. 106-313, § 202(b), 114 Stat. 1251 (Oct. 17, 2000).

       2.      Management Health Systems, LLC, d/b/a MedPro (MedPro) is a leading healthcare

staffing company that has for years relied on the H-1B visa program to hire highly qualified

foreign-educated healthcare professionals and staff them at healthcare facilities across the U.S.

MedPro’s clients often cannot locate and hire a sufficient number of qualified healthcare


                                                 2
            Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 3 of 19



professionals, and these facilities thus turn to MedPro to help them fill their vacancies. MedPro

recruits both domestic and foreign professionals, and places them at client sites with unmet needs.

MedPro files hundreds of visa petitions for healthcare professionals each year, and MedPro’s

ability to serve its clients depends on its petitions being adjudicated within a reasonable timeframe.

       3.      The U.S. Citizenship and Immigration Services (USCIS), a component of the U.S.

Department of Homeland Security (DHS) and the agency tasked with adjudicating visa petitions,

has historically had a solid track record for timely adjudicating H-1B visa petitions. Over the last

three years, however, that has changed. See generally Am. Immigration Lawyers Ass’n, Policy

Brief: USCIS Processing Delays Have Reached Crisis Levels Under the Trump Administration

(Jan. 30, 2019), https://www.aila.org/infonet/aila-policy-brief-uscis-processing-delays.

       4.      MedPro brings this case because USCIS’s delay in adjudicating MedPro’s H-1B

petitions has become untenable. MedPro has been waiting for the agency to adjudicate 156 H-1B

petitions for 311 days and counting—a delay exceeding ten times the 30-day period Congress

contemplated for the adjudication of H-1B petitions. And numerous inquiries and other attempts

to prompt USCIS to adjudicate MedPro’s petitions have proven unsuccessful. USCIS’s dilatory

adjudication is neither reasonable nor warranted.

       5.      MedPro thus seeks a judgment from this Court (i) compelling Defendants, under 5

U.S.C. § 706(1), to adjudicate MedPro’s H-1B petitions listed in the chart below within 15 days

of this Court’s judgment (or, alternatively, to issue a writ of mandamus requiring Defendants to

do so); (ii) requiring Defendants, under 8 C.F.R. § 103.7(e)(2)(i), to refund MedPro’s premium-

processing fees for the 9 petitions that MedPro paid that fee for; (iii) retaining jurisdiction of this

case for a reasonable period of time to ensure Defendants’ compliance with this Court’s judgment;

(iv) awarding MedPro, under 5 U.S.C. § 504 and 28 U.S.C. § 2412, reasonable attorneys’ fees and




                                                  3
            Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 4 of 19



costs for the expenses it incurred in bringing this case; and (v) awarding any other relief the Court

deems just and proper.

                                            PARTIES

       6.      Plaintiff MedPro is a Florida limited liability company with its headquarters in

Sunrise, Florida. MedPro is a leading healthcare staffing company that places on assignment

healthcare professionals such as laboratory medical technologists at healthcare facilities

throughout the United States. To meet the high demand for these professionals, MedPro recruits

and employs both U.S.- and foreign-educated healthcare professionals and regularly files visa

petitions, including petitions for H1-B visas, on behalf of foreign-educated professionals.

       7.      Defendant United States Department of Homeland Security is an executive

department of the United States government. Its headquarters are located at 245 Murray Lane,

SW, Washington, DC 20528, but its governmental activities occur nationwide.

       8.      Defendant Chad Wolf is the Acting Secretary of Homeland Security and the head

of DHS. He is charged with the administration and enforcement of our nation’s immigration laws,

including the adjudication of the H-1B visa petitions underlying this case.           See 8 U.S.C.

§§ 1101(a)(15)(H)(i)(b), 1184(c)(1); 8 C.F.R. § 103.2(b)(8)(i).

       9.      Defendant United States Citizenship and Immigration Services is a United States

government agency within DHS that administers our nation’s immigration laws. Its headquarters

are located at 20 Massachusetts Avenue, NW, Washington, DC 20529, but its governmental

activities occur nationwide.

       10.     Defendant Kenneth T. Cuccinelli is the Senior Official Performing the Duties of

the Director of USCIS, and ostensibly the current head of USCIS. See Kenneth T. (Ken) Cuccinelli,

Senior Official Performing the Duties of the Director, U.S. Citizenship and Immigration Services;

Director (vacant), USCIS: Leadership, https://www.uscis.gov/about-us/leadership/kenneth-t-ken-


                                                 4
           Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 5 of 19



cuccinelli-senior-official-performing-duties-director-us-citizenship-and-immigration-services-

director-vacant (last updated Jan. 17, 2020).

                      JURISDICTION, VENUE, AND REVIEWABILITY

        11.     This case arises under the Administrative Procedure Act (APA), 5 U.S.C. § 701 et

seq., and the Immigration and Nationality Act, 8 U.S.C. § 1101 et seq.

        12.     This Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because this case

arises under federal law and under 28 U.S.C. § 1346 because the United States is a defendant by

virtue of its department, agency, and officials being named as defendants for their official conduct.

And this Court has subject-matter jurisdiction under 28 U.S.C. § 1361 because this is an “action

in the nature of mandamus to compel an officer or employee of the United States or any agency

thereof to perform a duty owed to the plaintiff.”

        13.     This Court has personal jurisdiction over Defendants because they all reside in this

District. And venue is proper in this District under 28 U.S.C. § 1391(e)(1) because all Defendants

reside in this District.

        14.     MedPro’s requests for declaratory and injunctive relief are authorized by the

Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, and the APA, 5 U.S.C. § 706. MedPro’s request

for a writ of mandamus is authorized by the Mandamus and Venue Act of 1962, 28 U.S.C. § 1361.

And MedPro’s request for costs and fees is authorized by 5 U.S.C. § 504 and 28 U.S.C. § 2412.

        15.     Defendants have a non-discretionary legal duty to adjudicate MedPro’s H-1B visa

petitions, see 8 U.S.C. § 1184(c)(1); 8 C.F.R. § 103.2(b)(8)(i)—and no statutory provision bars

review of Defendants’ unreasonable delay in complying with this duty. Because MedPro’s claim

is one of unreasonable agency delay, neither the lack of final agency action nor the failure to

exhaust administrative remedies is a bar to this Court’s review. See, e.g., Telecomms. Research &

Action Ctr. v. FCC, 750 F.2d 70, 79 (D.C. Cir. 1984) (holding that courts have jurisdiction over


                                                    5
          Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 6 of 19



claims of unreasonable delay and that failure to exhaust is no bar because, with such claims, there

is “no need for the court to consider the merits of the issue before the agency”); Fort Sill Apache

Tribe v. Nat’l Indian Gaming Comm’n, 103 F. Supp. 3d 113, 120 (D.D.C. 2015) (recognizing that

claims of unreasonable agency delay do not require final agency action or exhaustion). And no

statute or regulation requires exhaustion either. See Darby v. Cisneros, 509 U.S. 137, 154 (1993)

(“[W]here the APA applies, an appeal to ‘superior agency authority’ is a prerequisite to judicial

review only when expressly required by statute or when an agency rule requires appeal before

review and the administrative action is made inoperative pending that review.”).

        16.      MedPro has also exhausted every practical option short of litigation. MedPro has

contacted USCIS on numerous occasions through the agency’s online tool to inquire about the

status of MedPro’s H-1B visa petitions, and to seek adjudication of those petitions. See Outside

Normal           Processing      Time,        USCIS,       https://egov.uscis.gov/e-request/display

ONPTForm.do?entryPoint=init&sroPageType=onpt (last visited Feb. 6, 2020). Every inquiry was

met with a vague response that the petition was still being reviewed, and these responses provided

no expected timeframe for a decision. MedPro has also taken other steps to encourage Defendants

to adjudicate its H-1B visa petitions, all to no avail.

                                          BACKGROUND

              Defendants’ Non-Discretionary Duties to Adjudicate H-1B Visa Petitions,
                            And To Do So Within a Reasonable Time

        17.      Defendants have a non-discretionary legal duty to adjudicate H-1B visa petitions.

The INA mandates that, “upon petition of the importing employer,” “[t]he question of importing

any alien as a nonimmigrant under subparagraph (H) . . . of [8 U.S.C. § 1101(a)] . . . shall be




                                                   6
          Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 7 of 19



determined by the Attorney General, after consultation with appropriate agencies of the

Government[.]” 8 U.S.C. § 1184(c)(1) (emphasis added).1

       18.     USCIS’s regulations recognize this statutory mandate. 8 C.F.R. § 103.2(b)(8)(i)

provides that—if a petitioner establishes its eligibility to an H-1B visa—“USCIS will approve”

the petition. (emphasis added).

       19.     Not only must Defendants adjudicate H-1B petitions, but the APA requires that

Defendants do so “within a reasonable time.” 5 U.S.C. § 555(b).

       20.     Congressional policy instructs that petitions for nonimmigrant visas, like petitions

for H-1B visas, should be decided within 30 days. 8 U.S.C. § 1571(b) (“It is the sense of Congress

. . . that a petition for a nonimmigrant visa under [8 U.S.C. § 1184(c)] should be processed not

later than 30 days after the filing of the petition.”). Defendants are also authorized by the Act “to

establish and collect a premium fee for employment-based petitions and applications,” which the

statute says “shall be used to provide certain premium-processing services to business customers,

and to make infrastructure improvements in the adjudications and customer-service processes.” 8

U.S.C. § 1356(u).

       21.     Defendants have exercised their authority under § 1356(u) and established a

premium-processing service by which petitioners “may request 15 calendar day processing” of

certain petitions, including H-1B petitions. 8 C.F.R. § 103.7(b)(1)(SS), (e); How Do I Request




1
    The Act originally assigned the responsibility for adjudicating these petitions to the Attorney
General, and § 1184(c)(1) as codified still says that an H-1B petition will be adjudicated “by the
Attorney General”—but Congress separately delegated the responsibility of adjudicating these
petitions to USCIS and the Secretary of Homeland Security when it created DHS in 2002. See 6
U.S.C. § 271(b); see also Nielsen v. Preap, 139 S. Ct. 954, 959 n.2 (2019) (“We replace ‘Attorney
General’ with ‘Secretary’ because Congress has empowered the Secretary to enforce the
Immigration and Nationality Act, 8 U.S.C. § 1101 et seq., though the Attorney General retains the
authority to administer removal proceedings and decide relevant questions of law.”).

                                                 7
          Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 8 of 19



Premium      Processing?,    USCIS,      https://www.uscis.gov/forms/how-do-i-request-premium-

processing (last updated Jan. 28, 2020) (designating H-1B visa petitions as eligible for premium

processing). If USCIS fails to reach a decision on a premium-processed petition within the 15-

day period, “USCIS will refund the premium processing service fee, but continue to process the

case.” 8 C.F.R. § 103.7(e)(2)(i).

                      GROUNDS FOR REQUIRING DEFENDANTS
                     TO ADJUDICATE MEDPRO’S H-1B PETITIONS

                                    MedPro’s H1-B Petitions

       22.     On April 1, 2019, MedPro filed H-1B visa petitions for laboratory medical

technologists whom MedPro seeks to employ in the United States, 156 of which remain pending.

Of these 156 petitions, 9 were filed using premium processing. (A chart with USCIS’s “receipt

number” for each petition and information about which petitions were premium processed is

included at the bottom of this Complaint.)

       23.     USCIS regulations provide that an employer may file an H-1B petition “6 months

before the date of actual need for the beneficiary’s services or training.”               8 C.F.R.

§ 214.2(h)(2)(i)(I). Each of the foreign professionals that MedPro filed H-1B petitions for on April

1, 2019, was needed—and was scheduled to start working—on October 1, 2019.

       24.     As of the filing of this Complaint, Defendants have not adjudicated 156 of

MedPro’s H-1B petitions. These petitions have thus been pending for 311 days and counting—

and 128 days past the professionals’ October 1, 2019 start date.

       25.     Congress’s instruction that H-1B petitions should be adjudicated “not later than 30

days after the filing of the petition,” 8 U.S.C. § 1571(b), along with USCIS’s own recognition that

a 15-day period is reasonable for premium-processed petitions, confirms that Defendants’ delayed

adjudication of MedPro’s H-1B petitions is unreasonable. Indeed, the average processing time



                                                 8
           Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 9 of 19



between fiscal years 2015 and 2019 for H-1B petitions across all USCIS offices is approximately

18 days for premium-processed petitions and has hovered around 4 months for non-premium-

processed petitions. See Historical National Average Processing Time for All USCIS Offices,

USCIS, https://egov.uscis.gov/processing-times/historic-pt (last visited Feb. 6, 2020) (processing

times for Form I-129 (the H-1B-petition form) petitions).

                                        MedPro’s Injuries

         26.    Defendants’ failure to adjudicate MedPro’s H-1B petitions within a reasonable time

has caused and continues to cause MedPro significant harm, including by causing MedPro to lose

valuable highly skilled and qualified employees and client goodwill.

         27.    MedPro’s H-1B petitions concern skilled positions for laboratory medical

technologists. Our nation suffers from a drastic shortage of medical laboratory professionals, with

“a total demand that exceeds current [domestic] educational output by more than double.” Am.

Soc’y for Clinical Lab. Sci., Addressing the Clinical Laboratory Workforce Shortage 4 (Aug. 2,

2018),         http://www.ascls.org/images/publications/Clinical_Laboratory_Workforce_FINAL_

20180824.pdf. Indeed, the U.S. Department of Health and Human Services has projected that

demand for laboratory medical technologists will grow by 22% between 2012 and 2025. See Nat’l

Ctr. for Health Workforce Analysis, Health Res. & Servs. Admin., U.S. Dep’t of Health & Human

Servs., Health Workforce Projections: Health Technologist and Technician Occupations,

https://bhw.hrsa.gov/sites/default/files/bhw/nchwa/projections/health

technologisttechniciansapril2015.pdf (Apr. 2015).

         28.    MedPro, as a healthcare staffing company, helps to address this shortage by

facilitating the entry of highly skilled foreign-educated professionals into the American workforce,

and staffing these professionals at client facilities needing their services. At significant expense,

MedPro has developed the infrastructure to locate these foreign professionals, train them in both


                                                 9
         Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 10 of 19



clinical and English skills, ensure they are properly trained and credentialed by U.S. standards,

and guide them through the immigration process.

        29.     MedPro’s business model depends on its ability to provide its clients with highly

qualified and properly credentialed professionals. And given the drastic shortage, high demand,

and significant competition for qualified medical laboratory professionals, MedPro’s ability to

meet its clients’ needs depends in significant part on MedPro’s ability to employ foreign-educated

professionals and obtain visas for those professionals. Although MedPro makes very extensive

efforts to recruit healthcare professionals domestically, there are simply not enough domestic

workers available.

        30.     Defendants’ unreasonably delayed adjudication of MedPro’s H-1B petitions has

impeded and will continue to impede the ability of MedPro to serve its clients—and, by extension,

Defendants’ delay is impairing the ability of MedPro’s clients to efficiently and effectively meet

the medical needs of individuals nationwide.

        31.     Defendants’ unreasonably delayed adjudication of MedPro’s H-1B petitions has

also caused—and will continue to cause—MedPro to lose goodwill with its clients. MedPro has

a longstanding track record as a healthcare staffing company with a robust cadre of skilled

healthcare professionals, enabling MedPro to provide professionals to meet its clients’ staffing

needs. Defendants’ failure to timely adjudicate MedPro’s H-1B petition has impaired MedPro’s

ability to meet its clients’ staffing needs and has thus harmed MedPro’s goodwill with its clients.

        32.     Until Defendants adjudicate MedPro’s H-1B petitions, MedPro will continue to

suffer these injures.

                                     CLAIM FOR RELIEF

        33.     MedPro incorporates each of the above paragraphs as if included in full here.




                                                10
         Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 11 of 19



    CLAIM I: VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
 AGENCY ACTION UNLAWFULLY WITHHELD OR UNREASONABLY DELAYED
                   Violation of 5 U.S.C. § 555(b), 706(1)

       34.     Defendants have a non-discretionary legal duty to adjudicate MedPro’s H-1B

petitions, 8 U.S.C. § 1184(c)(1); 8 C.F.R. § 103.2(b)(8)(i), and to do so “within a reasonable time,”

5 U.S.C. § 555(b).

       35.     Defendants’ failure to adjudicate MedPro’s H-1B petitions for 311 days (and

counting) contravenes Congress’s codified policy that petitions for H-1B visas “should be

processed not later than 30 days after the filing of the petition.” 8 U.S.C. § 1571(b). And

Defendants’ failure to adjudicate MedPro’s 9 premium-processed H-1B petitions for 311 days

flouts the 15-day processing period for such petitions that USCIS has itself established. See 8

C.F.R. § 103.7(b)(1)(SS), (e).

       36.     Defendants’ dilatory adjudication of MedPro’s H-1B petitions is thus unreasonable

within 5 U.S.C. § 555(b) and § 706(1). And Defendants’ failure to provide any meaningful

explanation for their delay, or a timeframe by which they will decide MedPro’s H-1B petitions,

compounds the unreasonableness of Defendants’ delayed adjudication.

                                    REQUEST FOR RELIEF

       MedPro thus seeks a judgment from this Court:

       A.      Compelling Defendants, under 5 U.S.C. § 706(1), to adjudicate MedPro’s H-1B

petitions listed in the chart below within 15 days of this Court’s judgment—or, alternatively, to

issue a writ of mandamus requiring Defendants to do so;

       B.      Requiring Defendants, under 8 C.F.R. § 103.7(e)(2)(i), to refund MedPro’s

premium-processing fees for the 9 petitions that MedPro paid that fee for;

       C.      Retaining jurisdiction of this case for a reasonable period of time to ensure

Defendants’ compliance with this Court’s judgment;


                                                 11
         Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 12 of 19



       D.      Awarding MedPro, under 5 U.S.C. § 504 and 28 U.S.C. § 2412, reasonable

attorneys’ fees and costs for the expenses it incurred in bringing this case; and,

       E.      Awarding any other relief the Court deems just and proper.

                                    RELEVANT PETITIONS

                       USCIS Receipt Number             Premium Processed

                           WAC1918150320                         Yes

                           WAC1918452232                         Yes

                           WAC1918051906                         Yes

                           WAC1917953346                         Yes

                           WAC1918454160                         Yes

                           WAC1918452509                         Yes

                           WAC1918552918                         Yes

                           WAC1918552673                         Yes

                           WAC1917952404                         Yes

                           WAC1918453155                         No

                           WAC1917952564                         No

                           WAC1918453288                         No

                           WAC1918453455                         No

                           WAC1918550453                         No

                           WAC1918053295                         No

                           WAC1917953994                         No

                           WAC1918651465                         No

                           WAC1917851356                         No

                           WAC1918552135                         No



                                                 12
Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 13 of 19




             WAC1918553140                No

             WAC1918453577                No

             WAC1917854043                No

             WAC1918450220                No

             WAC1918054339                No

             WAC1918051424                No

             WAC1918452052                No

             WAC1917851281                No

             WAC1918654359                No

             WAC1917950740                No

             WAC1918550503                No

             WAC1918450578                No

             WAC1918450817                No

             WAC1918454759                No

             WAC1918152371                No

             WAC1918450873                No

             WAC1918450533                No

             WAC1918550852                No

             WAC1918552053                No

             WAC1918551175                No

             WAC1918153269                No

             WAC1918552271                No

             WAC1918551514                No

             WAC1918451836                No



                              13
Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 14 of 19




             WAC1918551496                No

             WAC1918454005                No

             WAC1918551376                No

             WAC1918452370                No

             WAC1918052734                No

             WAC1918450504                No

             WAC1918553718                No

             WAC1918553183                No

             WAC1918251401                No

             WAC1918751970                No

             WAC1918550741                No

             WAC1918551093                No

             WAC1918551207                No

             WAC1918051807                No

             WAC1918551400                No

             WAC1918451514                No

             WAC1918551989                No

             WAC1918550119                No

             WAC1918551997                No

             WAC1918651195                No

             WAC1918451794                No

             WAC1918550906                No

             WAC1918452173                No

             WAC1918550664                No



                              14
Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 15 of 19




             WAC1918550787                No

             WAC1918451319                No

             WAC1918451036                No

             WAC1918451675                No

             WAC1918452068                No

             WAC1918453667                No

             WAC1918451656                No

             WAC1918550389                No

             WAC1918453031                No

             WAC1918552788                No

             WAC1917951818                No

             WAC1918451125                No

             WAC1917952198                No

             WAC1918452646                No

             WAC1918551029                No

             WAC1917950649                No

             WAC1918150279                No

             WAC1918550419                No

             WAC1918551502                No

             WAC1918053314                No

             WAC1918551258                No

             WAC1918453635                No

             WAC1918452890                No

             WAC1918454060                No



                              15
Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 16 of 19




             WAC1918552862                No

             WAC1917951601                No

             WAC1918051249                No

             WAC1918453241                No

             WAC1917951502                No

             WAC1918454263                No

             WAC1918051576                No

             WAC1918052988                No

             WAC1917951797                No

             WAC1917952992                No

             WAC1917950140                No

             WAC1918550751                No

             WAC1918054123                No

             WAC1918452872                No

             WAC1918051243                No

             WAC1918050437                No

             WAC1918453339                No

             WAC1917952055                No

             WAC1918454436                No

             WAC1918051443                No

             WAC1918453333                No

             WAC1917952672                No

             WAC1918051296                No

             WAC1917953666                No



                              16
Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 17 of 19




             WAC1918053336                No

             WAC1918453757                No

             WAC1917954247                No

             WAC1918452338                No

             WAC1918453120                No

             WAC1918052703                No

             WAC1917954192                No

             WAC1918652275                No

             WAC1918150397                No

             WAC1918451868                No

             WAC1918452700                No

             WAC1918151616                No

             WAC1918151018                No

             WAC1918151355                No

             WAC1918051137                No

             WAC1918454718                No

             WAC1918451694                No

             WAC1918553485                No

             WAC1918650255                No

             WAC1918454111                No

             WAC1918451835                No

             WAC1918050751                No

             WAC1918151760                No

             WAC1918051481                No



                              17
Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 18 of 19




             WAC1918051550                No

             WAC1918452993                No

             WAC1918151184                No

             WAC1918452903                No

             WAC1918550266                No

             WAC1918454162                No

             WAC1918450998                No

             WAC1917951735                No

             WAC1918451530                No

             WAC1918451819                No

             WAC1917951822                No

             WAC1917951673                No

             WAC1918153250                No

             WAC1918451030                No

             WAC1917950078                No

             WAC1918550062                No

             WAC1918052743                No




                              18
        Case 1:20-cv-00330-RJL Document 1 Filed 02/06/20 Page 19 of 19



Dated: February 6, 2020             Respectfully submitted,

                                    /s/ Andrew D. Prins
                                    Andrew D. Prins (DC Bar No. 998490)
                                    Gregory B. in den Berken (DC Bar No. 252848)
                                    LATHAM & WATKINS LLP
                                    555 Eleventh Street, NW
                                    Suite 1000
                                    Washington, D.C. 20004-1304
                                    Phone: (202) 637-2200
                                    Fax: (202) 637-2201
                                    Email: andrew.prins@lw.com

                                    Counsel for Plaintiff MedPro




                                      19
